        Case 1:19-cv-00669-WMR Document 15 Filed 04/30/19 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 BRIAN STEIN, individually and on               )
 behalf of a class,                             )
                                                )
       Plaintiff,                               )
                                                )      Civil Action No:
 v.                                             )      1:19-cv-00669-WMR-WEJ
                                                )
 TITLEMAX OF GEORGIA, INC.,                     )
                                                )
       Defendant.                               )
                                                )

      DEFENDANT’S CERTIFICATE OF INTERESTED PERSONS AND
             CORPORATE DISCLOSURE STATEMENT

      Defendant TitleMax of Georgia, Inc. (“Defendant”), under Federal Rule of

Civil Procedure 7.1 and Local Rule of the Northern District of Georgia 3.3, hereby

discloses as follows:

      1.     The undersigned counsel of record for Defendant in this action certifies

that the following is a full and complete list of all parties in this action, including any

parent corporation and any publicly held corporation that owns 10% or more of the

stock of a party:

             a. Defendant TitleMax of Georgia, Inc. There is no parent corporation

                 or any publicly held corporation that owns 10% or more of

                 Defendant.
        Case 1:19-cv-00669-WMR Document 15 Filed 04/30/19 Page 2 of 4




             b. Plaintiff Brian Stein

      2.     The undersigned further certifies that the following is a full and complete

list of all other persons, associations, firms, partnerships, or corporations having either

a financial interest in or other interest which could be substantially affected by the

outcome of this particular case: None as pertaining to Defendant.

      3.     The undersigned further certifies that the following is a full and complete

list of all persons serving as attorneys for the parties in this proceeding:

             a. Counsel for Defendant are S. Derek Bauer, Christopher A. Wiech,

                 Alixandria L. Davis, Ryan E. Harbin of the law firm Baker &

                 Hostetler LLP.

             b. Counsel for Plaintiff Brian Stein is Shimshon Wexler.

 Dated: April 30, 2019.

                                                BAKER & HOSTETLER LLP
                                                Counsel for TitleMax of Georgia, Inc.

                                                 /s/ Christopher A. Wiech
                                                S. Derek Bauer
                                                Georgia Bar No. 042537
                                                dbauer@bakerlaw.com
                                                Christopher A. Wiech
                                                Georgia Bar No. 757333
                                                cwiech@bakerlaw.com
                                                Alixandria L. Davis
                                                Georgia Bar No. 695370
                                                adavis@bakerlaw.com


                                            2
Case 1:19-cv-00669-WMR Document 15 Filed 04/30/19 Page 3 of 4




                                  Ryan E. Harbin
                                  Georgia Bar No. 370658
                                  rharbin@bakerlaw.com
                                  1170 Peachtree Street NE, Suite 2400
                                  Atlanta, GA 30309-7676
                                  Telephone: (404) 459-0050
                                  Facsimile: (404) 459-5734




                              3
       Case 1:19-cv-00669-WMR Document 15 Filed 04/30/19 Page 4 of 4




                         CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the foregoing

DEFENDANT’S CERTIFICATE OF INTERESTED PERSONS AND

CORPORATE DISCLOSURE STATEMENT was electronically filed with the

Clerk of Court using the CM/ECF system which will send email notification to the

following counsel of record:

                              Shimshon Wexler
                    The Law Offices of Shimshon Wexler, PC
                       2244 Henderson Mill Rd, Suite 108
                            Atlanta, Georgia 30345
                            swexleresq@gmail.com


Dated: April 30, 2019.

                                               /s/ Christopher A. Wiech
                                               Christopher A. Wiech
                                               Georgia Bar No. 757333
                                               cwiech@bakerlaw.com




                                         4
